Wade, C. J.
1.- In a criminal ease, “where no supersedeas is obtained, the clerk of the trial court is entitled t'o have judgment awarded against the defendant for the costs accruing in connection with his prosecution of a writ of error to the Court of Appeals while his ease is pending in that court.” Wynne v. Stonecypher, 146 Ga. 5 (90 S. E. 284).
*764Decided November 16, 1916.
Taxation of costs; from city court of Eastman — Judge Neese. July 7, 1915.
J. H. Milner, W. A. Wooten, Warren Grice, for plaintiff in error. Charles W. Griffin, contra.
2. “A judgment for such costs is not improper because the ‘sentence imposed on the defendant requires him, as an alternative to service in the chain-gang, to pay a fine of $50, to include all costs.’ ” Wynne v. Stonecypher, supra.
3. Under the foregoing rulings, made by the. Supreme Court in answer to questions certified by this court, the trial' judge erred in refusing to render judgment in favor of the clerk of the trial court for costs accruing in connection with the prosecution of a writ of error to the Court of Appeals in a criminal case while the case was pending in the Court of Appeals. Judgment reversed.